In a consolidated proceeding to review certain real property tax assessments, Morton Haves, as receiver in foreclosure, appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, entered October 18, 1976, as denied, without prejudice, his motion to vacate and set aside a stipulation entered into between the petitioner and the respondent, dated November 19, 1975, which discontinued, with prejudice, the assessment review proceeding involving the 1975/1976 real property tax assessment review proceeding. Order affirmed insofar as appealed from, with $50 costs and disbursements (see Matter of Longwood Assoc. v Board of Assessors, 58 AD2d 581). Martuscello, J. P., Latham and Shapiro, JJ., concur; O’Connor, J. dissents and votes to reverse the order appealed from and to remand the proceeding to Special Term for a trial of the issues raised, pursuant to CPLR 2218, with the following memorandum: I respectfully dissent (see my dissenting memorandum in Matter of Longwood Assoc. v Board of Assessors, 58 AD2d 581). [88 Misc 2d 35.]